The question is one purely of construction of the lease contract, affecting its discharge or termination. And it is a well-understood principle of construction, in arriving at the intention of the parties, as embodied in the words used by the parties, that all the terms of the agreement must be considered, and force given to each and every word. The parties stipulate that the lease of the premises is to be for the full period or term of five years, beginning January 1, 1909, and ending December 31, 1913, provided a sale of the land is not effected during that five years. The parties say, in clear expression, that:
"Should the parties of the first part make a sale of the land herein leased, then and in that event this lease is to immediately become void."
"Lease" may be defined, and is commonly so understood, as a contract transferring the right to the possession and use of the land for a certain term of years, or at will, in consideration of compensation. Devlin on Real Estate, § 13. "Void" is a word commonly understood to mean "null"; and so the stipulation without qualification that "this lease" shall "become void" indicates the purpose and intent to annul the lease contract in its entirety, both the yielding up of the future possession and use of the land and the obligation of rent. The force of the words admits of no other idea. Therefore, plainly enough, the parties had in mind and affirmatively intended annulling and making of no further force and effect between themselves of the transferred right to the use and possession of the premises, and ceasing of liability for further rental. And annulling the entire lease contract, as the parties definitely say shall be, operates to and for all purposes, in legal effect, the rights of the contracting parties thereunder. The intention of the parties respecting a termination of the lease contract in its entirety on a sale being unequivocally arrived at, then the single fact only remains of whether or not the parties have in their agreement predetermined the precise time for this discharge or termination. If so, and it being within their legal right to contract in that respect as freely as they may choose to do, the courts cannot modify or change the agreement. The phrase "then and in that event" clearly means and has reference only to the time when the sale of the land is effected. Therefore the sale of land is plainly the event intended by the parties to mark the termination of "this lease" earlier than the five years. It is to be regarded as a vital term of the contract, which the parties had the right to agree upon. And the word "immediately" is without qualification by the parties in respect to any different event or period of time, and from its very connection necessarily imports the exclusion of any interval of time. So in the language "then and in that event this lease is to immediately become void" it is difficult to perceive that the parties intended any other interval of time than the precise time when the sale was made. The parties would not, it is reasonable to say, have expressed themselves so definitely and in such explicit terms, in so important a feature of their agreement, if they had not intended to be so understood. Consequently it would appear that the parties definitely say and clearly express their intention that the lease contract in its entirety shall, upon the happening of the sale, instantly become annulled and of no further force and effect between themselves.
If the parties had not predetermined the precise time that the lease contract was to become void after the sale, it might fairly be construed, as done by a majority of the court, as terminating at the end of the calendar year. But the meaning and force of the words "then and in that event * * * immediately" to "become void," as they appear in the sentence, forbids, it is believed, the construction that the lease contract was to be terminated at the end of the current year following the date of sale of the property, which was February 14th. The lessee, viewing it from his standpoint, could have fairly understood that planting a crop might effectuate a loss to him if the place were sold and he had to yield up possession; and yet, so knowing, he nevertheless agreed to yield up possession, and thereby to cut off his claim to have further time. The courts cannot make a new contract for the parties.
  It is thought the judgment should be affirmed, and I therefore dissent. *Page 869